Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to the communication filed on 10/14/22.
All objections and rejections not set forth below have been withdrawn.
Claims 1, 4 - 22 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.


Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 22 has been renumbered to claim 23.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “…associating the one or more non-standard security devices with … one or more associated permissions…” (e.g. claim 1), “…associating the first vehicle with … one or more associated permissions…” (e.g. claim 14, 20), and “…associating the mobile device with one or more permissions…” (e.g. claim 21),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that the applicant’s drawings fail to illustrate any manner of permissions, or the association of devices or vehicles to permissions.
Futhermore, the features of  “…associating the first vehicle with one or more device types…” (e.g. claim 1, 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that the applicant’s drawings appear, at best, to only illustrate the association of a vehicle to a single type (e.g. fig. 5: “entry4”:“car1”).  However, there appears to be no association of a vehicle to a plurality of types (i.e. “or more device types”) as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 14, 20, and 21, the applicant’s specification is silent as to any specific form or manner of permissions and is silent as to any process or method of associating one or more device types or permissions to a “non-standard security device” or “first vehicle”.  The examiner notes that the applicant’s originally filed specification uses each of the terms “device type” and “permissions” only once within the written disclosure, without any further description as to what the “types” or “permissions” comprise and as to any manner or process of forming associations using such “types” or “permissions”.   

Regarding claims 1 and 16, the applicant’s specification fails to clearly and adequately describe how “…a non-standard security device rule … describes a pattern of signals … wherein the pattern specifies an abnormal signal pattern”.  Specifically, the examiner notes that according to the applicant’s specification, “abnormal” patterns are not defined as “device rules”, but are rather later detected as deviations from “normal” patterns.  According to the applicant’s disclosure “device rules” are predefined descriptions of expected or “normal” patterns along with an associated action to take (e.g. Description, par. 35, 58).  However, “abnormal” patterns are only detected or defined later, not as rules, but rather in the form of deviations from the expected or normal patterns (e.g. Description, par. 42, 45).  Nowhere within the applicant’s original disclosure does the applicant illustrate “device rules” as “describ[ing] a pattern … the pattern specf[ying] an abnormal signal pattern…”.  

	Depending claims are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “…associating the one or more non-standard security devices with … one or more associated permissions…” renders the scope of the claims unclear.  Specifically, as disclosed by the applicant’s specification, it appears only that a “non-standard security device” may be used to receive an alert or be detected for the purpose of arming/disarming a security system.  It is unclear as to if such disclosure of receiving alerts or arming/disarming a security system is to be interpreted as a description of the claimed “permissions”.  The applicant’s disclosure fails to provide any specific example or description regarding the claimed “permissions” and as to how they are associated with the claimed security device.  Thus, the scope of the claims are indefinite. 

Similarly, regarding claims 14, 20, and 21 the recitations of “…associating the first vehicle with … one or more associated permissions…” (e.g. claim 14, 20), and “…associating the mobile device with one or more permissions…” (e.g. claim 21) renders the scope of the claims unclear.  Again, the examiner notes that the applicant’s original disclosure appears only to illustrate that a mobile device can be used to receive an alert or that a vehicle may be detected for the purpose of arming/disarming a security system.   It is unclear as to if such disclosure of receiving alerts or arming/disarming a security system is to be interpreted as a description of the claimed “permissions” and of their association to a mobile device or vehicle.  The applicant’s disclosure fails to provide any specific example or description regarding the claimed “permissions” and as to how they are associated with the claimed mobile device or vehicle.  Thus, the scope of the claims are indefinite. 
Regarding claims 1 and 14, the recitation of “…associating the first vehicle with one or more device types…” renders the scope of the claims unclear.  Specifically, the examiner notes that it is unclear, in view of the applicant’s written disclosure, as to how one of ordinary skill in the art would associate a vehicle with a plurality of device types (i.e. “or more device types”) as broadly claimed.  Furthermore, the applicant’s specification fails to show how a vehicle is to be associated to a plurality of device types.  Thus, the scope of the claims are indefinite.

Regarding claims 1 and 16, the recitation of “…a non-standard security device rule … describes a pattern of signals … wherein the pattern specifies an abnormal signal pattern” renders the scope of the claims indefinite.  Specifically, one of ordinary skill in the art would recognize an “abnormal” signal pattern to be a pattern that deviates or is unexpected from a normal or programmed system operation.  Thus, one of ordinary skill in the art would presume that such “abnormal” patterns may be observed or detected in the form of deviations from the expected, however, such abnormal patterns would not be anticipated as in the form of descriptions within formal or defined system rules.  The applicant’s own specification appears to confirm such, wherein the applicant fails to illustrate any form of device rule that describes an “abnormal” pattern, but rather, only illustrates “device rules” as predefined descriptions of expected or “normal” patterns along with an associated action to take when the device rule is matched or satisfied by monitored signals (e.g. Description, par. 35, 58; fig. 7:706; fig. 8:816).  Further, applicant only describes “abnormal” patterns as being later detected or defined as deviations from the expected or normal patterns (e.g. Description, par. 42, 45).  Thus, it is not clear to one of ordinary skill in the art as to how “abnormal” patterns are described by defined device rules.  
For the purpose of examination, the examiner presumes that a “device rule” can be said to describe an “abnormal pattern” of signals, by virtue of describing an expected or normal pattern of signals from which an abnormal pattern may deviate.

Depending claims are rejected by virtue of dependency.

 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,  and 4 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Poder, US 2022/0101718 A1, in view of Madden et al. (Madden), US 2021/0234723 A1.

	Regarding claim 1, as best interpreted in view of the above noted deficiencies, Poder discloses:
A computer-implemented method (e.g. Poder, claim 29), comprising:
registering, via a controller in a security system, one or more non-standard security devices, wherein the one or more non-standard security devices comprise a primary function that is different and unrelated to the security system (e.g. Poder, par. 30, 64, 72, 81, 84; fig. 3:301, 311 – herein a plurality of “non-standard security devices”, such as vehicles, are registered and permitted to cause the home security system perform one or more different actions), and wherein registering comprises enrolling the one or more non-standard security devices by associating the one or more non-standard security devices with one or more device types and one or more associated permissions (e.g. Poder, par. 64, 70, 71, 81);
defining, in the security system, a non-standard security device rule that describes a pattern of signals, from the one or more non-standard security devices enrolled in the security system, wherein the non-standard security device rule defines an action to perform when the non-standard security device rule is satisfied e.g. Poder, par. 67 – 70; fig. 7:701; herein, the system can be programmed (i.e. “system rule”) to detect a proximity and/or identity of a vehicle based upon received signal strengths, changes in signals strengths, and/or particular data transmissions from any of the registered vehicles, and perform actions based upon such detections); 
monitoring, by the security system, wireless signals from one or more non-standard security devices (e.g. Poder, par. 67, 73);
determining that the monitored wireless signals from the one or more non-standard security devices match the non-standard security device rule (e.g. Poder, par. 72, 75); 
and performing the action in response to determining that the monitored wireless signals from the one or more non-standard security devices match the non-standard security device rule (e.g. Poder, par. 73 – 75, 81; fig. 7);

Poder discloses a home security system may employ learning over time, so as to learn the habits or characteristics (i.e. observed signals) of users within the system (e.g. Poder, par. 75).
However, Poder does not appear to explicitly illustrate the use of machine learning to recognize abnormal signals within the context of “normal” or expected signals that are historically observed within the system.
Madden also discloses a home security system may employ machine learning so as to learn over time the habits or characteristics (i.e. observed signals) of users within the system (e.g. Madden, par. 89).  Furthermore, Madden teaches that the machine learning can be used to recognize abnormal or “out of sync” actions relative to historically observed user actions, so as to recognize anomalies and securely determine specific security actions to perform in response (e.g. Madden, Abstract; par. 69, 71-74, 195).  Furthermore, Madden teaches that such machine learning determines such abnormal patterns based upon the historical patterns of signals recorded by the system (e.g. Madden, par. 48 – 50, 71-74).  
It would have been obvious to one of ordinary skill in the art to employ Madden’s machine learning techniques for recognizing abnormal signal patterns based upon a history of normal signal patterns.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that such machine learning techniques aid the system in recognizing anomalies and to recognize when system rules should be updated (e.g. Madden, Abstract; par. 11, 37). 

Thus, the combination enables:
wherein the pattern specifies an abnormal signal pattern, and wherein the abnormal signal pattern is defined in reference to a normal signal pattern determined from historical signals from the one or more non-standard security devices (e.g. Madden, par. 48 – 50, 71-74).

Regarding claim 4, the combination enables:
wherein the action comprises configuring the security system (e.g. Poder, par. 83, 84).

Regarding claim 5, the combination enables:
wherein configuring the security system comprises automatically arming the security system (e.g. Poder, par. 75).

Regarding claim 6, the combination enables:
wherein the action comprises generating an alert (e.g. Poder, par. 71, 84).

Regarding claim 7, the combination enables:
wherein the alert is provided to at least one non- standard security device (e.g. Poder, par. 35, 37, 77).

Regarding claim 8, the combination enables:
wherein the non-standard security device comprises a vehicle (e.g. Poder, par. 30, 64, 72, 81, 84; fig. 3:301, 31).

Regarding claim 9, the combination enables:
the non-standard security device rule is a vehicle system rule describes a pattern of the vehicle being present or not present at a location monitored by the security system (e.g. Poder, fig. 7:701; par. 67 – 70),,
the vehicle system rule defines an action to perform when the vehicle system rule is satisfied by the presence or non-presence of a respective vehicle (e.g. Poder, par. 70, 71, 81, 82), 
the monitoring comprises monitoring wireless signals from the vehicle that is at the location (e.g. Poder, par. 30; fig. 7:701), 
the determining comprises determining that the monitored wireless signals from the vehicle match the vehicle system rule (e.g. Poder, par. 72, 75), and
the performing comprises performing the action in response to determining that the monitored wireless signals from the vehicle match the vehicle system rule (e.g. Poder, par. 73 – 75, 81; fig. 7).

Regarding claim 10, the combination enables:
wherein the vehicle is registered with the security system (e.g. Poder, par. 30, 64, 72, 81, 84; fig. 3:301, 311 – herein a plurality of “non-standard security devices”, such as vehicles, are registered and permitted to cause the home security system perform one or more different actions).

Regarding claim 11, the combination enables:
wherein the monitored wireless signals indicate that the vehicle is present at the location and the action comprises automatically disarming the security system (e.g. Poder, par. 82, 83).

Regarding claim 12, the combination enables:
wherein the monitored wireless signals indicate that the vehicle is no longer present at the location and the action comprises automatically arming the security system (e.g. Poder, par. 75).

Regarding claim 13, the combination enables:
wherein the vehicle is not registered with the security system and the monitored wireless signals indicate that the first vehicle is present at the location (e.g. Poder, par. 61, 67, 81; fig. 7:701 – herein Poder discloses that any of a plurality of vehicles, i.e.  “the vehicle”, might be detected, but not registered within the system).

Claims 14, 15, 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Poder, US 2022/0101718 A1, in view of Eyring et al. (Eyring), US 2017/033/7805 A1.
	
	Regarding claim 14, Poder discloses:
A computer-implemented method (e.g. Poder, claim 29), comprising: 
registering, via a controller in a security system, a plurality of non-standard security devices, wherein the one or more non-standard security devices comprise a primary function that is different and unrelated to the security system (e.g. Poder, par. 30, 64, 72, 81, 84; fig. 3:301, 311 – herein a plurality of “non-standard security devices”, such as vehicles, are registered and permitted to cause the home security system perform one or more different actions); 
defining, in the security system, a non-standard security device rule that describes a pattern of signals, from the one or more non-standard security devices, that may be received by the security system, wherein the non-standard security device rule defines an action to perform when the non-standard security device rule is satisfied (e.g. Poder, par. 67 – 70; fig. 7:701; herein, the system can be programmed (i.e. “system rule”) to detect a proximity and/or identity of a vehicle based upon received signal strengths, changes in signals strengths, and/or particular data transmissions from any of the registered vehicles, and perform actions based upon such detections); 
monitoring, by the security system, wireless signals from the one or more non-standard security devices (e.g. Poder, par. 67, 73);
determining that the monitored wireless signals from the one or more non-standard security devices match the non-standard security device rule (e.g. Poder, par. 72, 75); 
and performing the action in response to determining that the monitored wireless signals from the one or more non-standard security devices match the non-standard security device rule (e.g. Poder, par. 73 – 75, 81; fig. 7);
wherein the one or more non-standard security devices comprises comprise a first vehicle (e.g. Poder, par. 30, 64, 72, 81, 84; fig. 3:301, 311); 
wherein: the registering comprises enrolling the first vehicle via the controller by associating the first vehicle with one or more device types and one or more associated permissions (e.g. Poder, par. 64, 70, 71, 81); 
the non-standard security device rule is a vehicle system rule that describes a pattern of the first vehicle being present or not present at a location monitored by the security system (e.g. Poder, fig. 7:701; par. 67 – 70), 
the vehicle system rule defines an action to perform when the vehicle system rule is satisfied by the presence or non-presence of the first respective vehicle (e.g. Poder, par. 70, 71, 81, 82), 
the monitoring comprises monitoring wireless signals from a second vehicle that is at the location (e.g. Poder, par. 30; fig. 7:701), 
the determining comprises determining that the monitored wireless signals from
the second vehicle match the vehicle system rule (e.g. Poder, par. 67, 81; fig. 7:701), 
and the performing comprises performing the action in response to determining that the monitored wireless signals from the second vehicle match the vehicle system rule (e.g. Poder, par. 61, 64, 80, 81; fig. 7:701, 702),  
wherein the second vehicle is not enrolled with the controller of the security system and the monitored wireless signals indicate that the second vehicle is present at the location (e.g. Poder, par. 61, 67, 81; fig. 7:701 – herein Poder discloses that any of a plurality of vehicles, i.e. a “second vehicle”, might be detected, but not registered within the system); 
Poder discloses that the security system may detect and authenticate a plurality of vehicles entering the proximity of a home protected by the security system.  However, Poder does not appear to explicitly disclose that the security system may automatically arm itself in situations where a new or unauthenticated vehicle enters the proximity.  
Eyring also that a security system that may detect a plurality of vehicles entering the proximity of a home protected by the security system (e.g. Eyring, Abstract, par. 47, 56, 57, 59).  Furthermore, Eyring discloses that the security system may alert users to such detections, and perform security adjustments to the settings of the security system, such as automatically arming itself upon such detections (e.g. Eyring, par. 72, 87).   
It would have been obvious to one of ordinary skill in the art, before the filing of applicant’s invention, to incorporate the teachings of Eyring, for automatically arming a security system upon detecting the proximity of a vehicle, within the security system of Poder for detecting the proximity of vehicles.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that certain vehicles which are unknown (i.e. unauthenticated) to an owner of a security system may be considered a threat to the security of the system (e.g. Eyring, par. 59, 87).
Thus, the combination enables:
and wherein the action comprises automatically arming the security system (e.g. Eyring, par. 72, 87).

Regarding claim 15, the combination enables:
wherein the action comprises generating an alert (e.g. Poder, par. 37, 38, 77; e.g. Eyring, par. 59).

Regarding claim 20, Poder discloses:
A computer-implemented method (e.g. Poder, claim 29), comprising: 
enrolling, via a controller in a security system, a first vehicle (e.g. Poder, par. 30, 64, 72, 81; fig. 3:301, 311) by associating the first vehicle with one or more permissions (e.g. Poder; par. 71, 81, 84 – each registered vehicle is permitted to cause the home security system perform one or more different actions).
defining, in the security system, a vehicle system rule that describes a pattern of signals from the first vehicle that may be received by the security system (e.g. Poder, par. 67 – 70; fig. 7:701; herein, the system can be programmed (i.e. “system rule”) to recognize a proximity and/or identity of a vehicle based upon received signal strengths, changes in signals strengths, and/or particular data transmissions from any of the registered vehicles), wherein the vehicle system rule defines an action to perform when the vehicle system rule is satisfied by the presence or non-presence of the first vehicle (e.g. Poder, par. 67, 70);
monitoring, by the security system, wireless signals from the first vehicle (e.g. Poder, par. 67, 73);
	determining that the monitored wireless signals from the first vehicle match the vehicle system rule (e.g. Poder, par. 72, 75);
	performing the action in response to determining that the monitored wireless signals from the first vehicle match the vehicle system rule (e.g. Poder, par. 73 – 75, 81; fig. 7);
monitoring, by the security system, wireless signals from a second vehicle (e.g. Poder, par. 30; fig. 7:701);
determining that the monitored wireless signals from the second vehicle match the vehicle system rule, the second vehicle is present at the location (e.g. Poder, par. 67, 81; fig. 7:701) and the second vehicle is not enrolled with the security system (e.g. Poder, par. 61 – herein Poder discloses that any of a plurality of vehicles, i.e. a “second vehicle”, might be detected, but not registered within the system);
Poder discloses that the security system may detect and authenticate a plurality of vehicles entering the proximity of a home protected by the security system.  However, Poder does not appear to explicitly disclose that the security system may automatically arm itself in situations where a new or unauthenticated vehicle enters the proximity.  
Eyring also that a security system that may detect a plurality of vehicles entering the proximity of a home protected by the security system (e.g. Eyring, Abstract, par. 47, 56, 57, 59).  Furthermore, Eyring discloses that the security system may alert users to such detections, and perform security adjustments to the settings of the security system, such as automatically arming itself upon such detections (e.g. Eyring, par. 72, 87).   
It would have been obvious to one of ordinary skill in the art, before the filing of applicant’s invention, to incorporate the teachings of Eyring, for automatically arming a security system upon detecting the proximity of a vehicle, within the security system of Poder for detecting the proximity of vehicles.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that certain vehicles which are unknown (i.e. unauthenticated) to an owner of a security system may be considered a threat to the security of the system (e.g. Eyring, par. 59, 87).
Thus, the combination enables:
and performing an action in response to determining that the monitored wireless signals from the second vehicle match the vehicle system rule (e.g. Poder, par. 61, 64; Eyring, par. 47, 56, 57, 59), the action comprising automatically arming the security system (e.g. Eyring, par. 72, 87).

Regarding claim 21, the combination enables:
enrolling, via the controller in the security system, a mobile device by associating the mobile device with one or more permissions (e.g. Poder, par. 35, 37, 77).  Herein, mobile devices may be designated within the system for receiving security alerts.

Regarding claim 22, the combination enables:
sending, via the controller, a notification that the action comprising automatically arming the security system has been performed (e.g. Poder, par. 37, 38; e.g. Eyring, par. 59).

Regarding claim 23, the combination enables:
wherein the notification is sent to the mobile device (e.g. Poder, par. 35, 37, 77).


Claims 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poder, US 2022/0101718 A1, in view of Eyring et al. (Eyring), US 2017/033/7805 A1, in view of Madden et al. (Madden), US 2021/0234723 A1.
	
	Regarding claims 16 – 29, they are method claims essentially corresponding to the limitations of method claims 1, 4 – 15, and 20 – 23, and they are rejected, at least, for the same reasons as detailed above.  Specifically, the examiner notes that it would have been obvious to one of ordinary skill in the art to combine the above noted features of Eyring with the system of Poder for the same reasons given above, and furthermore to combine the above noted features of Madden with the system of Poder for the same reasons given above.  Furthermore the examiner notes:
Regarding claim 18, the combination enables:
determining that the monitored wireless signals from the first vehicle match the vehicle system rule, wherein the second vehicle is registered with the security system (e.g. Poder, par. 80 – 82).
Regarding claim 19, the combination enables:
wherein the monitored wireless signals indicate that the first second vehicle is present at the location and the action comprises automatically disarming the security system (e.g. Poder, par. 69, 75, 80 – 82).

Response to Arguments

Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/          Primary Examiner, Art Unit 2495